internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-119508-98 date date distributing controlled controlled sub foreign distributing investment banker business a business b business c country z plr-119508-98 a b dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions summary of facts publicly traded distributing is a domestic_corporation engaged directly and through various domestic and foreign subsidiaries in business a business b and business c distributing wholly owns domestic sub a holding_company that directly and indirectly owns corporations engaged in business a business b and business c sub wholly owns foreign distributing a country z corporation directly engaged in business a and business c until recently distributing owed sub a dollars of intercompany debt the intercompany debt which consisted of an intercompany account the intercompany account and a note the note distributing has submitted financial information indicating that a business a business b and business c as directly conducted by distributing and b business a and business c as directly conducted by foreign distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business a business b and business c within the same affiliated_group creates managerial systemic competitive and other problems management has determined based on the advice of investment banker and on other information that the separation of these businesses will eliminate or significantly alleviate these problems proposed transactions to separate the businesses distributing has proposed the following series of transactions i distributing and foreign distributing will restructure their foreign operations in a series of taxable and nontaxable transactions designed to separate the assets of the three businesses from one another and position the business b and business c assets for contribution by distributing and foreign distributing as the case may be to newly plr-119508-98 formed controlled corporations the foreign restructuring ii sub will merge into distributing the merger in addition distributing may cause several subsidiaries with insubstantial assets to sell their assets or liquidate in connection with the merger sub recorded on its books of account a deemed_dividend distribution to distributing equal to the intercompany debt the deemed_distribution and distributing recorded on its books the deemed repayment of this debt together with the deemed_distribution the debt forgiveness iii foreign distributing will contribute its business c assets to a newly formed country z subsidiary foreign controlled in exchange for all of the foreign controlled stock and the assumption by foreign controlled of liabilities associated with the contributed_property the foreign contribution iv foreign distributing will distribute the foreign controlled stock to distributing the foreign distribution v distributing will contribute a the assets of business b including the business b assets received in the merger and b approximately b dollars in cash and cash equivalents to newly formed controlled a domestic_corporation in exchange for all of the controlled stock and the assumption by controlled of liabilities associated with the contributed_property contribution also contributed by distributing will be certain intellectual_property in which distributing will retain perpetual royalty-free licenses the retained license property vi distributing will contribute the assets of business c including business c assets received in the merger and the stock of foreign controlled to newly formed controlled a domestic_corporation in exchange for all of the controlled stock and the assumption by controlled of liabilities associated with the contributed_property contribution also contributed by distributing will be certain intellectual_property in which distributing will retain perpetual royalty-free licenses the retained license property vii distributing will distribute to its shareholders pro_rata the stock of controlled distribution and controlled distribution together the distributions viii it is expected that controlled and controlled each will adopt a shareholder rights plan effective before the date of the distributions the distribution date entitling its shareholders to acquire additional shares of its stock on the occurrence of certain events generally involving changes in control before the occurrence of any such event the rights will not be exercisable or transferable separately from the related controlled or controlled stock distributing has adopted a similar plan plr-119508-98 x various actions will be taken regarding distributing’s nonstatutory stock_options and restricted_stock before the proposed transactions distributing controlled and controlled the parties will have entered into agreements a governing the allocation of tax benefits and liabilities arising on or attributable to periods before the distribution date the tax_sharing_agreement b providing for the allocation of contingent liabilities relating to environmental claims and legal actions attributable to periods before the distribution date the contingent liabilities provision and c providing for adjustment payments to be made after the distributions if as of the distribution date certain financial measurements for the three companies differ from previously agreed upon amounts the true-up provision the parties will also have entered into agreements respecting the division and licensing of intellectual_property the allocation of responsibility for stock_options and employee_benefits the leasing of real_property the sharing of proceeds from the disposition of a corporate aircraft and surplus real_estate net of certain expenses the sharing of assets and costs associated with self-insurance arrangements relating to periods before the distributions and the payment of transaction expenses the miscellaneous agreements a separate agreement will cover the temporary sharing of certain facilities and equipment administrative services and information services the transition services agreement these agreements are referred to collectively as the separation agreements merger representations the taxpayer has made the following representations concerning the merger a distributing on the date of adoption of the plan of merger the merger plan and the merger plan date and at all times until the merger occurs will be the owner of at least percent of the single outstanding class of sub stock b no sub stock will have been redeemed during the three years preceding the merger plan date c all distributions from sub to distributing under the merger plan will be made within a single taxable_year of sub d at the effective time of the merger sub will cease to exist e sub will retain no assets following the merger f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the merger plan date g no assets of sub have been or will be disposed of by either sub or plr-119508-98 distributing except for transfers to controlled and controlled pursuant to distribution and distribution dispositions in the ordinary course of business and dispositions occurring more than three years before the merger plan date h the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock of recipient for this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 and distributing’s direct ownership of controlled and controlled before the distributions will be disregarded i before the merger plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i the deemed_distribution ii transactions occurring in the normal course of business and iii transactions occurring more than three years before the merger plan date j sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of sub will exceed its liabilities both at the merger plan date and immediately before the time of the merger l there is no intercorporate debt between distributing and sub and none has been canceled forgiven or discounted except for the debt forgiveness and transactions that occurred more than three years before the merger plan date sub’s adjusted_basis in the intercompany account and the note is in each case equal to the adjusted_issue_price of the debt m distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the merger have been fully disclosed foreign contribution and distribution representations the taxpayer has made the following representations concerning the foreign contribution and foreign distribution plr-119508-98 n no part of the foreign controlled stock distributed by foreign distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of foreign distributing o the five years of financial information submitted on behalf of foreign distributing represents the present operations of foreign distributing and each of its businesses and there have been no substantial operational changes since the date of the last financial statements submitted p following the transaction foreign distributing and foreign controlled will each continue the active_conduct of its business independently and with its separate employees except for activities contemplated by the separation agreements q the foreign distribution will be carried out as a necessary precursor to the distributions r there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign distributing or foreign controlled after the foreign distribution except as required by contribution s there is no plan or intention by foreign distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction t there is no plan or intention to liquidate foreign distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business u the total adjusted_basis and the fair_market_value of the assets transferred by foreign distributing to foreign controlled equals or exceeds the sum of the liabilities assumed by foreign controlled plus any liabilities to which the transferred assets are subject for purposes of this representation the obligations of foreign controlled under the contingent liabilities provision are not treated as assumed_liabilities v except for payments made under certain of the miscellaneous agreements and the transition services agreement payments made in all continuing transactions between foreign distributing and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length w no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code x except for obligations under the separation agreements intercompany plr-119508-98 payables existing on the date of the foreign distribution the foreign distribution date obligations arising out of ongoing product sales and certain obligations that will be settled within days after the foreign distribution date no intercorporate debt will exist between foreign distributing and foreign controlled at the time of or after the distributions any indebtedness owed by foreign controlled to foreign distributing after the foreign distribution will not constitute stock_or_securities y the foreign distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of foreign distributing or foreign controlled stock entitled to vote or percent or more of the total value of shares of all classes of foreign distributing or foreign controlled stock z foreign distributing has not been a united_states real_property_holding_company as defined in sec_897 at any time in the five-year period ending on the foreign distribution date and neither foreign distributing nor foreign controlled will be a united_states real_property_holding_company as defined in sec_897 immediately after the foreign distribution aa immediately before and after the foreign distribution foreign distributing and foreign controlled each will be a controlled_foreign_corporation as defined in sec_957 and neither is a passive_foreign_investment_company under sec_1296 bb foreign distributing and foreign controlled are corporations as defined in sec_7701 and are foreign_corporations cc the requirements of sec_1_367_b_-1 and b -1 c and d will be met with respect to the foreign distribution dd foreign distributing and foreign controlled will comply with all of the conditions and requirements of b -4 through b with respect to the foreign distribution contribution and distribution representations the taxpayer has made the following representations concerning contribution and distribution ee no part of the controlled stock distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-119508-98 ff the five years of financial information submitted on behalf of distributing represents the present operations of distributing and each of its businesses and there have been no substantial operational changes since the date of the last financial statements submitted gg following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except for activities contemplated by the separation agreements hh distribution is being carried out to allow distributing controlled and controlled each to adopt and pursue independent financial and business strategies that are more appropriate to its business markets customers and growth opportunities distribution is motivated in whole or substantial part by this corporate business_purpose ii there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the transaction jj there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 kk there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business ll the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred for purposes of this representation the obligations of controlled under the contingent liabilities provision are not treated as assumed_liabilities mm immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany plr-119508-98 transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before distribution see sec_1_1502-19 nn except for payments made under certain of the miscellaneous agreements and the transition services agreement payments made in all continuing transactions between or among distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length oo no two parties to the transaction are investment companies as defined in sec_368 and iv pp except for obligations under the separation agreements intercompany payables existing on the distribution date obligations arising out of ongoing product sales and certain obligations that will be settled within days after the distribution date no intercorporate debt will exist between or among distributing controlled and controlled at the time of or after distribution any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities qq distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock rr the share purchase rights to be attached to the controlled stock will not be traded apart from the controlled stock before the occurrence of certain triggering events before the occurrence of any such event the share purchase rights may be redeemed by controlled at the time the rights are attached to the controlled stock and at the time of distribution the likelihood that the rights would be exercised will be both remote and uncertain ss distributing will qualify for the exception under sec_1_367_e_-1t c with respect to distribution tt distributing has not been a united_states real_property_holding_company as defined in sec_897 at any time in the five-year period ending on the distribution date neither distributing controlled nor controlled will be a united_states real_property_holding_company as defined in sec_897 immediately after distribution contribution and distribution representations plr-119508-98 the taxpayer has made the following representations concerning contribution and distribution uu no part of the controlled stock distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing vv the five years of financial information submitted on behalf of distributing represents the present operations of distributing and each of its businesses and there have been no substantial operational changes since the date of the last financial statements submitted ww following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except for activities contemplated by the separation agreements xx distribution is being carried out to allow distributing controlled and controlled each to adopt and pursue independent financial and business strategies that are more appropriate to its business markets customers and growth opportunities distribution is motivated in whole or substantial part by this corporate business_purpose yy there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the transaction zz there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 aaa there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business bbb the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets plr-119508-98 are subject were incurred in the ordinary course of business and are associated with the assets being transferred for purposes of this representation the obligations of controlled under the contingent liabilities provision are not treated as assumed_liabilities ccc immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before distribution see sec_1_1502-19 ddd except for payments made under certain of the miscellaneous agreements and the transition services agreement payments made in all continuing transactions between or among distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length eee no two parties to the transaction are investment companies as defined in sec_368 and iv fff except for obligations under the separation agreements intercompany payables existing on the distribution date obligations arising out of ongoing product sales and certain obligations that will be settled within days after the distribution date no intercorporate debt will exist between or among distributing controlled and controlled at the time of or after distribution any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities ggg distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock hhh the share purchase rights to be attached to the controlled stock will not be traded apart from the controlled stock before the occurrence of certain triggering events before the occurrence of any such event the share purchase rights may be redeemed by controlled at the time the rights are attached to the controlled stock and at the time of distribution the likelihood that the rights would be exercised will be both remote and uncertain iii distributing will qualify for the exception under sec_1_367_e_-1t c with respect to distribution plr-119508-98 jjj distributing has not been a united_states real_property_holding_company as defined in sec_897 at any time in the five-year period ending on the distribution date neither distributing controlled nor controlled will be a united_states real_property_holding_company as defined in sec_897 immediately after distribution merger rulings based solely on the information submitted and the representations made we rule as follows on the merger and the deemed_distribution together the liquidation the liquidation will be treated as a distribution by sub to distributing in complete_liquidation sec_332 and sec_1_332-2 no gain_or_loss will be recognized by distributing in the liquidation sec_332 and sec_1_332-7 no gain_or_loss will be recognized by sub in the liquidation sec_337 the basis of each sub asset received by distributing in the liquidation will equal the basis of that asset in the hands of sub immediately before the liquidation sec_334 the holding_period of each asset received by distributing in the liquidation will include the period during which sub held the asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations of sec_381 sec_382 and sec_383 and the regulations thereunder sec_381 and sec_1_381_a_-1 foreign contribution and distribution rulings based solely on the information submitted and the representations made we rule as follows on the foreign contribution and foreign distribution the foreign contribution followed by the foreign distribution will be a reorganization under sec_368 foreign distributing and foreign controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by foreign distributing on the foreign contribution sec_361 and sec_357 no gain_or_loss will be recognized by foreign controlled on the foreign plr-119508-98 contribution sec_1032 the basis of each asset received by foreign controlled will equal the basis of that asset in the hands of foreign distributing immediately before the transfer sec_362 the holding_period of each asset received by foreign controlled will include the period during which that asset was held by foreign distributing sec_1223 no gain_or_loss will be recognized by foreign distributing on the foreign distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the foreign controlled stock sec_355 the holding_period of the foreign controlled stock received by distributing will include the holding_period of the foreign distributing stock on which the foreign distribution is made provided the foreign distributing stock is held as a capital_asset on the foreign distribution date sec_1223 payments made between foreign distributing and foreign controlled under the contingent liabilities provision will be treated as occurring immediately before the foreign distribution provided that distributing complies with the notice requirements of sec_1_367_b_-1 the foreign distribution is an exchange to which paragraphs a and c of b -10 apply thus foreign distributing and foreign controlled are corporations for purposes of the foreign distribution contribution and distribution rulings based solely on the information submitted and the representations made we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-119508-98 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on the receipt of controlled stock in distribution sec_355 sec_355 will not treat as other_property that part of the controlled stock issued by controlled to distributing in exchange for the retained license property the holding_period of the controlled stock received by each shareholder of distributing will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the distribution date sec_1223 provided that at the time of distribution the share purchase rights attached to the controlled stock remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by shareholders of distributing will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or the shareholders of distributing rev_rul c b provided that distribution satisfies the requirements of sec_1 e - 1t c including the reporting requirement of sec_1_367_e_-1t c iii distributing will not recognize gain_or_loss under sec_367 on distribution contribution and distribution rulings based solely on the information submitted and the representations made we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 plr-119508-98 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on the receipt of controlled stock in distribution sec_355 sec_355 will not treat as other_property that part of the controlled stock issued by controlled to distributing in exchange for the retained license property the aggregate basis of the distributing stock the controlled stock and the controlled stock in the hands of each shareholder of distributing after the distributions will equal the aggregate basis of the distributing stock in the hands of the distributing shareholder immediately before the distributions sec_358 and sec_1 a this basis will be allocated among the distributing stock the controlled stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by each shareholder of distributing will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the distribution date sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among distributing controlled and controlled will be made under sec_1_312-10 provided that at the time of distribution the share purchase rights attached to the controlled stock remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by shareholders of distributing will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or the shareholders of distributing rev_rul provided that distribution satisfies the requirements of sec_1 e - 1t c including the reporting requirement of sec_1_367_e_-1t c iii distributing will not recognize gain_or_loss under sec_367 on distribution plr-119508-98 relation back rulings payments made between any of distributing controlled and controlled and their respective subsidiaries under the contingent liabilities provision for liabilities that are a attributable to events occurring before the distributions and b will not become fixed and ascertainable until after the distributions will be treated as occurring immediately before the distributions payments made between any of distributing controlled and controlled and their respective subsidiaries a under the true-up agreement or b under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distributions or for a taxable_period beginning before and ending after the distributions and ii will not become fixed or ascertainable until after the distributions will be treated as occurring immediately before the distributions caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed about the tax consequences of a the foreign restructuring described above in step i b the allocation of stock basis under sec_358 in the foreign distribution c the transfer of retained license property by distributing to controlled and controlled as described above in steps v and vi including whether the items transferred are property see revrul_69_156 c b d any actions taken regarding distributing’s nonstatutory stock_options and restricted_stock or e any payments made pursuant to any of the separation agreements in addition no opinion is expressed on whether any or all of the foreign_corporations involved in the proposed transactions are passive foreign investment companies under sec_1297 if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed relating to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not recognized regulations under sec_1291 plr-119508-98 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of revproc_99_1 1999_1_irb_6 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
